FILED
                              NOT FOR PUBLICATION                           APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUIS LORENZO ARMENTERO,                           No. 12-17490

                Plaintiff - Appellant,            D.C. No. 2:12-cv-01291-KJN

  v.
                                                  MEMORANDUM *
MARIANA LOTERSZTAIN, Primary
Care Physician, California Medical
Facility,

                Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Kendall J. Newman, Magistrate Judge, Presiding **

                              Submitted April 16, 2013 ***

Before:         CANBY, IKUTA, and WATFORD, Circuit Judges.

       Luis Lorenzo Armentero, a California state prisoner, appeals pro se from the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **Armentero consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§§ 1915A and 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

       The district court properly dismissed Armentero’s action because Armentero

failed to allege any facts demonstrating that defendant knew of and consciously

disregarded a serious risk to Armentero’s health. See Toguchi v. Chung, 391 F.3d

1051, 1056 (9th Cir. 2004) (discussing objective and subjective elements of

deliberate indifference claim).

       The district court did not abuse its discretion in dismissing Armentero’s First

Amended Complaint without leave to amend where Armentero had previously

been allowed to amend his complaint and further amendment would have been

futile. See Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1130 (9th

Cir. 2013) (“A district court may deny leave to amend when amendment would be

futile.”).

       We do not address those claims which Armentero failed to allege in his First

Amended Complaint. See Parino v. FHP, Inc., 146 F.3d 699, 704 (9th Cir. 1998)




                                           2                                   12-17490
(“A plaintiff waives all claims dismissed with leave to amend by failing to reallege

them in his amended complaint.”).

      AFFIRMED.




                                          3                                   12-17490